Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
       Claims 1-20 are pending and have been examined.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1, 3-4, 7-10, 12-13, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 9899515 B1 – hereinafter Cheng).
Regarding Claim 1, Cheng teaches a vertical field effect transistor structure (see the entire document; Figs. 24; specifically, Column 18, and as cited below), comprising:

    PNG
    media_image1.png
    314
    451
    media_image1.png
    Greyscale

Cheng – Fig. 24
at least two vertically oriented fins (Plurality of 131; Fig. 24 – “vertical fins 131” – C18 L31) extending from a substrate (110 – “substrate 110” – C18 L53); and 
a first source/drain region (123 – “a first bottom source/drain 123” – C18 L51) disposed in the substrate (110) between the at least two vertically oriented fins (123 is between 131) and under each of the fins (123 is under 131); 
outer ends of the first source/drain region being in contact with outer ends of the fins (that is, top surface of 123 is in contact with bottom surface of 131 as shown in Fig. 24A); 
wherein a portion of the first source/drain region extends beyond the fins (Fig. 24 shows portions of 123 extend3 beyond 131).
Regarding Claim 3, Cheng teaches the vertical field effect transistor structure according to claim 1, wherein the portion of the first source/drain region extending beyond the fins is below the outer ends of the first source/drain region (extended portions of 123 are below bottom surface of 131 as shown in Fig. 24).
Regarding Claim 4, Cheng teaches the vertical field effect transistor structure according to claim 1, wherein the first source/drain region comprises an epitaxial grown first source/drain region (“where the bottom source drain layer 120 may be formed from the substrate surface material (e.g., through dopant implantation) or formed on the substrate surface (e.g., by epitaxial growth and in situ or ex situ dopant implantation)” – C6 L4. Note: S/D 120 later becomes 123).
Regarding Claim 7, Cheng teaches the vertical field effect transistor structure according to claim 1, further comprising a gate structure ({250, 270, 290} – C16 L53, C16 L52, C16, L58) disposed on at least one of the at least two vertically oriented fins (131 as shown in Fig. 24).
Regarding Claim 8, Cheng teaches the vertical field effect transistor structure according to claim 7, further comprising a second source/drain region (300 – “top source/drain 300” – C19 L33) disposed on the gate structure ({250, 270, 290}).
Regarding Claim 9, Cheng teaches the vertical field effect transistor structure according to claim 1, further comprising: 
a spacer layer (240 – “bottom spacer layer 240” – C15 L18) disposed on at least a top surface of the first source/drain region between the at least two vertically oriented fins (240 disposed on 123 and between 131); 
a plurality of gate structures (Plurality of {250, 270, 290}) respectively disposed on the spacer layer (240) and the at least two vertically oriented fins (131); 
a plurality of second source/drain regions (plurality of 300) respectively disposed on the gate structures (Plurality of {250, 270, 290}); and 
a source/drain contact (320 – “The electrical contacts 320 can be a conductive material” – C18 L35) disposed on at least one of the plurality of second source/drain regions (300).
Regarding Claim 10, Cheng teaches a vertical field effect transistor structure (see the entire document; Figs. 24; specifically, Column 18, and as cited below), comprising:
one or more vertical field effect transistor structures (“The at least two vertical fins 131 on the first bottom source/drain 123 can form a first fin field effect transistor device, and the at least two vertical fins 131 on the second bottom source/drain 123 can form a second fin field effect transistor device, where the two fin field effect transistor devices can be physically adjoined and electrically coupled in series through the merged top source/drain 301” – C19 L19), wherein at least one of the vertical field effect transistor structures comprises: 
at least two vertically oriented fins (Plurality of 131; Fig. 24 – “vertical fins 131” – C18 L31) extending from a substrate (110 – “substrate 110” – C18 L53); and 
a first source/drain region (123 – “a first bottom source/drain 123” – C18 L51) disposed in the substrate (110) between the at least two vertically oriented fins (123 is between 131) and under each of the fins (123 is under 131);
outer ends of the first source/drain region being in contact with outer ends of the fins (that is, top surface of 123 is in contact with bottom surface of 131 as shown in Fig. 24A); 
wherein a portion of the first source/drain region extends beyond the fins (that is, top surface of 123 is in contact with bottom surface of 131 as shown in Fig. 24A).
Regarding Claim 12, Cheng teaches the integrated circuit according to claim 10, wherein the portion of the first source/drain region extending beyond the fins is below the outer ends of the first source/drain region (extended portions of 123 are below bottom surface of 131 as shown in Fig. 24).
Regarding Claim 13, Cheng teaches the integrated circuit according to claim 10, wherein the first source/drain region comprises an epitaxial grown first source/drain region (“where the bottom source drain layer 120 may be formed from the substrate surface material (e.g., through dopant implantation) or formed on the substrate surface (e.g., by epitaxial growth and in situ or ex situ dopant implantation)” – C6 L4. Note: S/D 120 later becomes 123).
Regarding Claim 16, Cheng teaches the integrated circuit according to claim 10, wherein the vertical field effect transistor structure further comprises a gate structure ({250, 270, 290} – C16 L53, C16 L52, C16, L58) disposed on at least one of the at least two vertically oriented fins (131 as shown in Fig. 24).
Regarding Claim 17, Cheng teaches the integrated circuit according to claim 16, wherein the vertical field effect transistor structure further comprises a second source/drain region (300 – “top source/drain 300” – C19 L33) disposed on the gate structure ({250, 270, 290}).
Regarding Claim 18, Cheng teaches the integrated circuit according to claim 10, wherein the vertical field effect transistor structure further comprises: 
a spacer layer (240 – “bottom spacer layer 240” – C15 L18) disposed on at least a top surface of the first source/drain region between the at least two vertically oriented fins (240 disposed on 123 and between 131); 
a plurality of gate structures (Plurality of {250, 270, 290}) respectively disposed on the spacer layer (240) and the at least two vertically oriented fins (131); 
a plurality of second source/drain regions (300 – “top source/drain 300” – C19 L33) respectively disposed on the gate structures (Plurality of {250, 270, 290}); and 
a source/drain contact (320 – “The electrical contacts 320 can be a conductive material” – C18 L35) disposed on at least one of the plurality of second source/drain regions (300).

Regarding Claim 19, Cheng teaches a semiconductor structure (see the entire document; Figs. 24; specifically, Column 18, and as cited below), comprising:
a substrate (110 – “substrate 110” – C18 L53); 
a plurality of vertically oriented fins (Plurality of 131; Fig. 24 – “vertical fins 131” – C18 L31) extending from the substrate (110); 
a first source/drain region (123 – “a first bottom source/drain 123” – C18 L51) disposed in the substrate (110) and between adjacent vertically oriented fins (123 is between 131) and under each of the adjacent fins (123 is under 131); 
outer ends of the first source/drain region being in contact with outer ends of the adjacent fins (that is, top surface of 123 is in contact with bottom surface of 131 as shown in Fig. 24A), 
wherein a portion of the first source/drain region extends beyond the adjacent fins (Fig. 24 shows portions of 123 extends beyond 131); 
a spacer layer (240 – “bottom spacer layer 240” – C15 L18) disposed on at least a top surface of the first source/drain region between the adjacent fins (240 disposed on 123 and between 131); 
a plurality of gate structures (Plurality of {250, 270, 290}) respectively disposed on the spacer layer (240) and the adjacent fins (131); 
a plurality of second source/drain regions (300 – “top source/drain 300” – C19 L33) respectively disposed on the gate structures (Plurality of {250, 270, 290}); and 
a source/drain contact (320 – “The electrical contacts 320 can be a conductive material” – C18 L35)  disposed on at least one of the plurality of second source/drain regions (300).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 2, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Harley et al. (US 20150340465 A1 – hereinafter Harley).
	Regarding Claim 2, Cheng teaches claim 1 from which claim 1 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a sigma-shaped configuration.
However, it is well-known in the art to fabricate a bottom source/drain region comprises a sigma-shaped configuration as taught by Harley (Fig. 7 shows a source/drain region 170 that is sigma shaped – see also [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley in the manner set forth above for, at least, this integration will enable using a well-known method of forming a bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
Regarding Claim 11, Cheng teaches claim 10 from which claim 11 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a sigma-shaped configuration.
However, it is well-known in the art to fabricate a bottom source/drain region comprises a sigma-shaped configuration as taught by Harley (Fig. 7 shows a source/drain region 170 that is sigma shaped – see also [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley in the manner set forth above for, at least, this integration will enable using a well-known method of forming a bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
Regarding Claim 20, Cheng teaches claim 19 from which claim 20 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a sigma-shaped configuration.
However, it is well-known in the art to fabricate a bottom source/drain region comprises a sigma-shaped configuration as taught by Harley (Fig. 7 shows a source/drain region 170 that is sigma shaped – see also [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 170 of Harley in the manner set forth above for, at least, this integration will enable using a well-known method of forming a bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Cheng et al. (US 20180069097 A1 – hereinafter ChengK).
Regarding Claim 5, Cheng teaches claim 1 from which claim 5 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a tapered configuration.
	However, in a related art, ChengK teaches wherein the first source/drain region comprises a tapered configuration (ChengK Fig. 18 shows bottom source/drain region 180 is tapered; “forming a bottom source/drain in the tapered lower portion” – Claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the tapered source/drain region 180 of ChengK.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 180 of ChengK in the manner set forth above for, at least, this integration will enable using a well-known method of forming a tapered bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device, and a device having the claimed relative shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 14, Cheng teaches claim 10 from which claim 14 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a tapered configuration.
	However, in a related art, ChengK teaches wherein the first source/drain region comprises a tapered configuration (ChengK Fig. 18 shows bottom source/drain region 180 is tapered; “forming a bottom source/drain in the tapered lower portion” – Claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the tapered source/drain region 180 of ChengK.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 180 of ChengK in the manner set forth above for, at least, this integration will enable using a well-known method of forming a tapered bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device, and a device having the claimed relative shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of ChengK and in further view of Liaw (US 20210098627 A1 – hereinafter Liaw).
Regarding Claim 6, Cheng teaches claim 1 from which claim 6 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a tapered configuration such that the top of the first source/drain region is wider than the bottom of the first source/drain region.
However, in a related art, ChengK teaches wherein the first source/drain region comprises a tapered configuration (ChengK Fig. 18 shows bottom source/drain region 180 is tapered; “forming a bottom source/drain in the tapered lower portion” – Claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the tapered source/drain region 180 of ChengK.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 180 of ChengK in the manner set forth above for, at least, this integration will enable using a well-known method of forming a tapered bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
But, neither Cheng nor ChengK teaches the bottom source/drain is tapered such that the top of the first source/drain region is wider than the bottom of the first source/drain region.
However, it is well known in the art to form source/drain region comprising different shapes including having the top of the first source/drain region is wider than the bottom of the first source/drain region as is taught by Liaw (Liaw – Fig. 38B shows tapered source/drain 208 having the top portion being wider than the bottom portion. Also see – [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a bottom source/drain is tapered such that the top of the first source/drain region is wider than the bottom of the first source/drain region as taught by Liaw into Cheng and ChengK.
The ordinary artisan would have been motivated to integrate Liaw structure into Cheng and ChengK structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate first source/drain region that is characterized to perform for specific applications as is well-known in the art. 
Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device, and a device having the claimed relative shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding Claim 15, Cheng teaches claim 10 from which claim 15 depends.
	But, Cheng does not expressly disclose wherein the first source/drain region comprises a tapered configuration such that the top of the first source/drain region is wider than the bottom of the first source/drain region.
However, in a related art, ChengK teaches wherein the first source/drain region comprises a tapered configuration (ChengK Fig. 18 shows bottom source/drain region 180 is tapered; “forming a bottom source/drain in the tapered lower portion” – Claim 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the source/drain region 123 of Cheng with the tapered source/drain region 180 of ChengK.
The ordinary artisan would have been motivated to substitute the source/drain region 123 of Cheng with the source/drain region 180 of ChengK in the manner set forth above for, at least, this integration will enable using a well-known method of forming a tapered bottom source/drain area that is characterized to perform for specific applications as is well-known in the art.
But, neither Cheng nor ChengK teaches the bottom source/drain is tapered such that the top of the first source/drain region is wider than the bottom of the first source/drain region.
However, it is well known in the art to form source/drain region comprising different shapes including having the top of the first source/drain region is wider than the bottom of the first source/drain region as is taught by Liaw (Liaw – Fig. 38B shows tapered source/drain 208 having the top portion being wider than the bottom portion. Also see – [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the forming of a bottom source/drain is tapered such that the top of the first source/drain region is wider than the bottom of the first source/drain region as taught by Liaw into Cheng and ChengK.
The ordinary artisan would have been motivated to integrate Liaw structure into Cheng and ChengK structure in the manner set forth above for, at least, this integration will enable one skilled in the art to fabricate first source/drain region that is characterized to perform for specific applications as is well-known in the art. 
Furthermore, it has been held that where the only difference between the prior art and the claims was a recitation of relative shape of the claimed device, and a device having the claimed relative shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape is significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898